Citation Nr: 0405870	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-13 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for recognition of the appellant as the 
veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which found that the appellant had 
failed to submit new and material evidence to reopen a claim 
for recognition as the veteran's surviving spouse for VA 
purposes.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the pending appeal has been requested or 
obtained.

2.  In a May 1997 decision, the Board determined that the 
veteran was married to someone other than the appellant in 
July 1950, that the veteran's first marriage was still valid 
at the time of his later marriage to the appellant in March 
1971, and that the appellant knew of the veteran's previous 
valid marriage at the time of her marriage to the veteran in 
March 1971.

3.  Argument submitted by the appellant since the May 1997 
Board decision is entirely cumulative with or redundant of 
argument previously submitted to VA, an affidavit submitted 
by the appellant's first wife renouncing her right to any VA 
benefits is irrelevant to the determination of whether the 
appellant may be recognized as the veteran's surviving 
spouse, and this evidence and argument either by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

The evidence received since the May 1997 Board decision 
determining that the appellant could not be recognized as the 
veteran's surviving spouse for VA purposes is not new and 
material, and the May 1997 Board decision remains final and 
is a legal bar to the benefits sought.  38 U.S.C.A. §§ 103, 
5100, 5102, 5103, 5103A, 5107, 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 3.52, 3.156(a), 3.205(c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  The 
VCAA provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.  

A review of the claims folder reveals that the RO notified 
the appellant that it was necessary for her to submit new and 
material evidence to reopen her claim for recognition as the 
veteran's surviving spouse for VA purposes in March 1999, 
September 2000, June 2002, and November 2002.  The Board 
itself notified the appellant of the requirement that she 
submit new and material evidence to reopen her claim for 
recognition as the veteran's surviving spouse for VA purposes 
in March 1998, July 1998, and notified her that she might 
also seek to challenge the prior May 1997 Board decision by 
bringing a valid claim of clear and unmistakable error in 
April 1999.  Additionally, the RO notified the appellant on 
various occasions during the pendency of this appeal that her 
previous claim had been denied on the basis that her marriage 
to the veteran was invalid and that this marriage could not 
be deemed valid by VA because she had actual knowledge of the 
veteran's preexisting valid marriage at the time that she and 
the appellant were married.  The appellant was notified of 
the actual regulations governing VCAA in the March 2003 
statement of the case.  

Careful review of the evidence on file indicates that all 
known evidence relevant to this appeal has previously been 
collected for review and there is no indication from the 
evidence on file or argument from the appellant that there 
remains any evidence outstanding which is relevant to her 
claim which has not been collected for review.  The Board 
finds that there is no reasonable likelihood that any 
additional relevant evidence is available.  The Board finds 
that the appellant has been informed of the evidence which 
she must present and the evidence which VA would collect on 
her behalf and that the duties to assist and notify under 
VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the recent case of Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the Board notes that the appellant's 
initial attempt to reopen this claim, following the Board's 
denial in May 1997, was through submission of evidence prior 
to adoption of VCAA in November 2000.  On each occasion of 
the appellant submitting evidence or argument to reopen, both 
before and after VCAA adoption, the RO replied by letter 
informing her that her claim had been finally denied by the 
Board, and that it was necessary for her to submit new and 
material evidence to reopen that claim-either expressly or 
impliedly informing her that the evidence she had just 
submitted was not new and material to the issue of whether 
the veteran was already married at the time he married the 
appellant and that she was aware of this legal impediment to 
her marriage to the veteran at the time she married him..  
These notifications to the appellant in October 1998, March 
1999, September 2000, preceded the adoption of VCAA yet 
satisfied the VCAA duty to notify.  The appellant submitted a 
notice of disagreement in November 2002, expressly 
disagreeing with the RO's November 2002 denial of her claim.  
Accordingly, the appellant was notified of the evidence 
necessary to substantiate her claim prior to the claim being 
denied in November 2002.  It is important to note in this 
regard that the VCAA specifically provides that nothing in 
the VCAA duty to assist shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§§ 5103A(f).  

To reopen a claim which has been denied by a final decision, 
a claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  Except as provided in § 5108 of this 
title, when a  claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially on specific matters under consideration, which 
is neither cumulative nor redundant, and which by itself, or 
in connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  The provisions 
of 38 C.F.R. § 3.156(a) were amended, effective in August 
2001, and these amendments are only effective on claims 
received on or after August 29, 2001, and they are not 
applicable in this case.  See 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001).

A claimant does not have to demonstrate that new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated.  Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).

For assessing whether evidence constitutes new and material 
evidence to reopen a claim, the credibility of that evidence 
must be presumed, unless it is inherently incredible or 
beyond the competence of the declarant.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  The "benefit of the doubt 
doctrine," however, does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 
6 Vet. App. 462, 464 (1994); 38 U.S.C.A. § 5107(b).

Where an attempted marriage of a claimant to a veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  (1)  The marriage occurred 
one year or more before the veteran died, or existed for any 
period of time if a child was born of the purported marriage, 
and (2) the claimant entered into the marriage without 
knowledge of the impediment, and (3) the claimant cohabited 
with the veteran continuously from the date of marriage to 
the date of his death, and (4) no claim has been filed by a 
legal surviving spouse who has been found entitled to 
gratuitous death benefits other than accrued monthly benefits 
covering a period prior to the veteran's death.  38 U.S.C.A. 
§ 103(a); 38 C.F.R. §§ 3.52, 3.205(c).

Analysis:  In May 1997, the Board denied the appellant's 
claim for recognition as the veteran's surviving spouse for 
VA compensation purposes.  That opinion provided a very 
detailed discussion of virtually all relevant evidence on 
file at the time, and will not be repeated here.  The 
undisputed facts on file at the time of that decision were 
that, in July 1950, the veteran first married a woman other 
than the appellant.  That marriage certificate was of record 
as was the fact that the veteran, already in receipt of VA 
compensation benefits, requested and received additional 
benefits on the basis of this spouse and children born of 
that union.  Some years later, the veteran's first wife 
separated from the veteran, taking their children, and the 
additional benefits payable on the basis of their dependency 
was terminated.  

At times variously reported as 1953 to some time in the 
1960's, the veteran and the appellant began cohabitation as 
husband and wife, and four children were born of that 
relationship.  While the veteran was cohabitating with the 
appellant, in December 1966, the veteran informed VA that he 
was separated from his first wife and that he wished to have 
a portion of his compensation apportioned to her.  In March 
1971, the veteran and the appellant were married and a 
marriage certificate of that ceremony was on file.  

Subsequent to the appellant's marriage to the veteran, the 
veteran attempted on several occasions to obtain additional 
VA compensation based upon her dependency and these 
applications were denied on the basis that the veteran's 
first marriage of July 1950 had not been terminated by 
divorce, annulment, or her death, and his subsequent marriage 
to the appellant could not therefore be recognized for VA 
compensation purposes.  

The veteran died in November 1992, and the appellant made 
application for VA benefits as the veteran's surviving 
spouse.  A field investigation was conducted in June 1996 
during which the appellant was deposed.  In deposition, the 
appellant stated that she and the veteran began living 
together in 1956 or 1957 and that she knew of the veteran's 
previous marriage prior to the time of her subsequent 
marriage to the veteran in 1971.  In written statements 
submitted in advancing her claim, however, the appellant 
denied having knowledge of the veteran's prior marriage at 
the time of her marriage to the veteran  in 1971.  Upon 
consideration of all of the evidence of record, the Board 
concluded that the veteran was married to someone other than 
the appellant in July 1950 and that the veteran's first 
marriage was still valid at the time of his marriage to the 
appellant in March 1971.  The Board further found that the 
appellant knew of the veteran's previous valid marriage at 
the time of her marriage to the veteran, and her claim for VA 
benefits as the surviving spouse of the veteran was denied.  

The only new evidence submitted to reopen this claim is a 
sworn statement, purportedly made by the veteran's first 
wife, in which she waived her right to any VA benefits to 
which she might be entitled based upon her marriage to the 
veteran during his lifetime.  The remaining evidence 
submitted to reopen this claim consists of argument submitted 
by the appellant in which she argued that she had no 
knowledge of the veteran's prior valid marriage at the time 
that she and the veteran were married in March 1971.  She 
also pointed out that she had been recognized as the 
veteran's surviving spouse by the Philippine Veterans 
Administration.  She also argued that there was no 
outstanding judgment or decree of a Philippine court 
invalidating her marriage to the veteran.  She argued that 
there was no lawfully existing marriage between the veteran 
and his first wife.  

The Board finds that the appellant has not submitted new and 
material evidence sufficient to reopen her claim for 
recognition as the veteran's surviving spouse for VA 
purposes.  The sworn statement purportedly provided by the 
veteran's first wife waiving her rights to entitlement to any 
VA benefits to which she might be entitled based upon her 
marriage to the appellant is not relevant to the question of 
whether the appellant may be recognized as the veteran's 
surviving spouse.  Whether the veteran's first wife may 
pursue lawful entitlement to VA benefits accruing from her 
valid marriage to the veteran is not a relevant consideration 
in determining whether the veteran's subsequent marriage to 
the appellant was valid.  The first wife's renunciation of VA 
benefits does not change the fact of her existing lawful 
marriage to the veteran at the time he later married the 
appellant.

The appellant's argument that she had no prior knowledge of 
the veteran's earlier marriage at the time of her marriage to 
the veteran in 1971 is identical to the argument she provided 
prior to the Board's May 1997 decision, and cumulative 
argument does not constitute new and material evidence 
sufficient to reopen a claim.  Although VA must presume the 
credibility of evidence presented to reopen a claim, this 
presumption does not operate to relieve the appellant of her 
obligation to submit new and material evidence.  Her argument 
that she had no knowledge of the veteran's prior marriage at 
the time she married him is identical to argument presented 
prior to the Board's May 1997 decision and is therefore 
entirely cumulative and does not constitute new and material 
evidence to reopen.  

The appellant's argument that she has been accepted by the 
Philippine Veterans Administration as the veteran's surviving 
spouse is irrelevant because determinations of that 
Department are not a substitute for the appellant having to 
properly qualify as a surviving spouse for VA purposes in 
accordance with VA laws and regulations.  Similarly, the 
appellant's argument that VA is without authority to fail to 
recognize her marriage to the veteran in the absence of a 
judgment or decree from a Philippine court invalidating that 
marriage is without relevance.  The appellant's entitlement 
to VA benefits depends upon proper application of the 
governing VA laws and regulations to the known facts and is 
in no way dependent or subordinate to a determination of any 
Philippine court or Department. 

In May 1997, the Board found that the appellant could not be 
recognized as the veteran's surviving spouse because her 
marriage to the veteran occurred at a time when the appellant 
had earlier married another woman and the earlier marriage 
had not been terminated by divorce, annulment, or death.  
Moreover, the appellant's marriage to the veteran could not 
be "deemed valid" because it was determined that, at the 
time she married the veteran in 1971, she had actual 
knowledge of the veteran's earlier marriage to his first 
wife.  Although contrary to statements provided by the 
appellant at that time, the appellant provided a sworn 
deposition in 1996 in which she admitted knowing of the 
veteran's earlier marriage at the time she married him in 
1971.  That the appellant had actual knowledge of his earlier 
marriage is also corroborated by other evidence on file which 
shows that the appellant and the veteran had cohabited for 
many years prior to that marriage, during which time the 
veteran had provided for payment of an apportionment of his 
VA benefits to that former wife and their children.  It is 
also noteworthy that, at the time of their 1971 marriage, the 
veteran's marital status was listed as widower and the 
appellant's marital status was listed as widow, although 
there is no evidence that she had earlier been married.  

The evidence and argument submitted by the appellant to 
reopen her claim for recognition as the surviving spouse of 
the appellant for VA purposes is not new and material because 
the evidence submitted purportedly by the veteran's first 
wife is irrelevant as to the question of the validity of the 
appellant and the veteran's marriage and the argument 
submitted by the appellant to reopen is either cumulative 
with argument made prior to the Board's previous May 1997 
decision or is irrelevant to the determination of whether she 
may be recognized as the veteran's surviving spouse.


ORDER

New and material evidence not having been submitted, the May 
1997 Board decision denying recognition of the appellant as 
the veteran's surviving spouse for VA purposes is not 
reopened, and the appeal is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



